TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00533-CV



                                  In re Margaret A. Erlewine


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Margaret A. Erlewine has filed a petition for a writ of mandamus

challenging the district court’s June 7, 2006 protective order. We deny the petition for writ of

mandamus. Tex. R. App. P. 52.




                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: October 19, 2006